Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 1 of 31 PageID #: 40316
                                                                               1065



      1                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
      2                           MARSHALL DIVISION

      3
          OPTIS WIRELESS TECHNOLOGY,          )(    CIVIL ACTION NO.
      4   LLC, OPTIS CELLULAR                 )(    2:19-CV-66-JRG
          TECHNOLOGY, LLC, PANOPTIS           )(
      5   PATENT MANAGEMENT, LLC,             )(
          UNWIRED PLANET, LLC, UNWIRED        )(
      6   PLANET INTERNATIONAL LIMITED,       )(
               PLAINTIFFS,                    )(
      7                                       )(
          VS.                                 )(
      8                                       )(    MARSHALL, TEXAS
                                              )(    AUGUST 11, 2020
      9   APPLE INC.,                         )(    10:00 A.M.
               DEFENDANTS.                    )(
    10

    11                         TRANSCRIPT OF JURY TRIAL

    12                                    ALL DAY

    13              BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    14                   UNITED STATES CHIEF DISTRICT JUDGE

    15
          APPEARANCES:
    16

    17    FOR THE PLAINTIFFS:

    18
          MR. SAMUEL F. BAXTER
    19    MS. JENNIFER TRUELOVE
          MCKOOL SMITH, P.C.
    20    104 E. Houston Street
          Suite 300
    21    Marshall, TX 75670

    22
          MR. JASON G. SHEASBY
    23    MS. ANNITA ZHONG
          IRELL & MANELLA LLP
    24    1800 Avenue of the Stars
          Suite 900
    25    Los Angeles, CA 90067
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 2 of 31 PageID #: 40317
                                                                               1066



      1   FOR THE PLAINTIFFS:

      2
          MR. STEVEN J. POLLINGER
      3   MR. SETH R. HASENOUR
          MCKOOL SMITH, P.C.
      4   300 W. 6th Street
          Suite 1700
      5   Austin, TX 78701

      6
          MR. JONATHAN YIM
      7   MCKOOL SMITH, P.C.
          One Manhattan West
      8   395 9th Avenue
          50th Floor
      9   New York, NY 10001

    10
          MR. CHRISTOPHER P. MCNETT
    11    MCKOOL SMITH, P.C.
          1999 K Street, NW
    12    Suite 600
          Washington, DC 20006
    13

    14    MS. INGRID PETERSEN
          MS. KELSEY SCHUETZ
    15    IRELL & MANELLA LLP
          840 Newport Center Drive
    16    Suite 400
          Newport Beach, CA 92660
    17

    18    FOR THE DEFENDANT:

    19
          MR. JOSEPH J. MUELLER
    20    WILMER CUTLER PICKERING
          HALE & DORR, LLP
    21    60 State Street
          Boston, MA 02109
    22

    23    MR. MICHAEL J. SUMMERSGILL
          WILMER CUTLER PICKERING
    24    HALE & DORR, LLP
          60 State Street
    25    Boston, MA 02109
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 3 of 31 PageID #: 40318
                                                                               1067



      1   FOR THE DEFENDANT:

      2
          MS. MELISSA R. SMITH
      3   GILLAM & SMITH, LLP
          303 South Washington Avenue
      4   Marshall, TX 75670

      5

      6

      7

      8   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
      9                         United States District Court
                                Eastern District of Texas
    10                          Marshall Division
                                100 E. Houston
    11                          Marshall, Texas 75670
                                (903) 923-7464
    12

    13
          (Proceedings recorded by mechanical stenography, transcript
    14    produced on a CAT system.)

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 4 of 31 PageID #: 40319
                                                                               1068



      1                           P R O C E E D I N G S

      2              (Jury out.)

      3              COURT SECURITY OFFICER:       All rise.

      4              THE COURT:    Be seated, please.

      5              All right.    We're going to move to the jury

      6   portion of the case at this time because I've received a

      7   note from the jury.       Once we address that, we will move

      8   back to the bench trial portion of the case.

      9              Counsel, I've received the following note from the

    10    jury.   I'll read it into the record.         I'll mark it as

    11    Item 1 in the upper right-hand corner for identification,

    12    and after I've read it, I'll hand it to the courtroom

    13    deputy to be made a part of the papers in this case.

    14               The note reads as follows:       May we have PX-0120,

    15    and PX-0119, PX-0940, PX-0935, PX-1005, PX-1695, and

    16    PX-1722?    Signed, Roger Young, dated with today's date.

    17               And Mr. Young is Juror No. 1, who I am assuming is

    18    the foreperson of the jury.

    19               I will hand the note to the courtroom deputy.

    20               Counsel, during the recess that we had because of

    21    the audio problem with Dr. Rodermund, we've pulled all

    22    these exhibits.     However, PX-119 says it is a placeholder

    23    for Apple source code.       And PX-120 has the same notation

    24    inserted in it.

    25               I am not at all sure the jury really wants to see
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 5 of 31 PageID #: 40320
                                                                               1069



      1   source code in the jury room.        We can either produce the

      2   written version of this source code that was used during

      3   the trial, put it in these files, and I can send it to

      4   them.   Or I can inquire of them in advance -- I can send

      5   them the other exhibits and ask them to clarify for me if

      6   they do, in fact, want the source code reflected in PX-120

      7   and PX-119.

      8             What's counsel's pleasure or thoughts on this?

      9             MR. SHEASBY:     Plaintiffs are fine with the

    10    clarification you proposed to make, Your Honor.

    11              THE COURT:     How about Defendant?

    12              MR. MUELLER:     Your Honor, we -- we would prefer

    13    the jury be given what they asked for.           We can arrange for

    14    that source code to be given to the Court to give to the

    15    jury.   I think the placeholders are because of the special

    16    treatment for the source code from a confidentiality

    17    perspective.    But we would prefer --

    18              THE COURT:     How long would it take you to produce

    19    what should be PX-119 and 120?

    20              MR. MUELLER:     It could take 15 minutes to get it.

    21    We can send the rest of the exhibits and have that follow

    22    perhaps, but...

    23              THE COURT:     Well, it doesn't appear to me from the

    24    note that's been sent that there was any real question

    25    about the numbers.      They're very clearly printed.         That
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 6 of 31 PageID #: 40321
                                                                               1070



      1   doesn't mean that it is or isn't what they want, but if I

      2   send them what they've asked for and it's not what they

      3   want, they will certainly send me another note and tell me.

      4             All right.     I'm going to direct Defendant to

      5   produce the actual source code for PX-119 and 120.             I'll

      6   send them the other five exhibits that have been asked for

      7   and tell them that PX-119 and 120 will be forthcoming.

      8             Is there objection to that from either Plaintiff

      9   or Defendant?

    10              MR. SHEASBY:     Nothing from Plaintiffs, Your Honor.

    11              MR. MUELLER:     No, Your Honor.

    12              THE COURT:     All right.

    13              MR. MUELLER:     Your Honor, can I raise one more

    14    housekeeping issue before we go back on the record with the

    15    bench trial?

    16              THE COURT:     With regard to the bench trial or with

    17    regard to this note?

    18              MR. MUELLER:     Not with regard to the note,

    19    Your Honor.     The other issue is with respect to the closing

    20    arguments.     When we were considering the content of the

    21    closing arguments last night, there's a couple pieces of

    22    the Plaintiffs' closing arguments where they refer to the

    23    Qualcomm numbers.

    24              We would ask Your Honor's permission -- or we'd

    25    ask the Court to seal just those numbers, and we could make
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 7 of 31 PageID #: 40322
                                                                               1071



      1   a submission to the Court that identifies the page and line

      2   numbers of the transcripts where those numbers appear.

      3             THE COURT:     You can move to redact by written

      4   motion.   What was said during closing has been said.

      5   Anybody that heard it, heard it.         But with regard to the

      6   transcript, you can move to redact those targeted items.

      7             You need to meet and confer with counsel for the

      8   Plaintiff first and make sure there's no disagreement as to

      9   what you're talking about.        But we can do that post the

    10    return of a verdict.

    11              MR. MUELLER:     Thank you, Your Honor.

    12              THE COURT:     All right.    Counsel, this is the note

    13    I intend to send to the jury:

    14              Members of the jury, in response to your note,

    15    attached are the following exhibits, PX-940, PX-935,

    16    PX-1005, PX-1695, and PX-1722.         Exhibits PX-119 and PX-120

    17    will be delivered to you shortly.         These are being printed

    18    and will be available for you in approximately 15 minutes.

    19              Does Plaintiff have any objection to that note

    20    being sent in with those specified exhibits to the jury?

    21              MR. SHEASBY:     No, Your Honor.

    22              THE COURT:     Does Defendant?

    23              MR. MUELLER:     No, Your Honor.

    24              THE COURT:     All right.    Then I'll hand those

    25    itemized exhibits with the Court's note to the Court
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 8 of 31 PageID #: 40323
                                                                               1072



      1   Security Officer and direct him to deliver them to the

      2   jury.

      3             MR. SHEASBY:     Your Honor, Ms. Dwyer asked

      4   whether -- she's having a lot of trouble hearing

      5   Mr. Rodermund from the back of the court.           As long as

      6   there's only three people at the table, may she sit at the

      7   table so she can better hear Mr. Rodermund?

      8             THE COURT:     That's fine.     Put her -- put her at

      9   the far chair across from your corporate representative so

    10    she'll be spaced.

    11              MR. SHEASBY:     Thank you, Your Honor.

    12              THE COURT:     Come forward now if you're going to do

    13    that.

    14              With regard to -- all right.         I'm going to close

    15    the portion of this that relates to the jury trial.

    16              (Recess.)

    17              (Jury out.)

    18              THE COURT:     Before you proceed with

    19    cross-examination, let me ask about PX-119 and 120.

    20              All right.     Let's go off the record.

    21              (Off-the-record discussion.)

    22              THE COURT:     Let's go back on the record.

    23    Mr. Mueller, Mr. Sheasby, have you reviewed what appears to

    24    be PX-119 and 120?

    25              MR. SHEASBY:     Yes, it's incomplete, Your Honor.
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 9 of 31 PageID #: 40324
                                                                               1073



      1             MR. MUELLER:     So here's the situation, Your Honor,

      2   we tried to -- our folks had the full set, and I'll note

      3   that the Plaintiffs have the full set, too.            We're doing

      4   this as a courtesy.      These are Plaintiffs' exhibits.

      5             We put in folders DTX-119 and PX -- PX-119 and

      6   PX-120 as much of the code that corresponds to those

      7   compilations as we could, as quickly as we could.             The

      8   remainder of the code for these two folders is in this box.

      9   So it is here, but it's not been --

    10              THE COURT:     It's not been pulled out and put in

    11    the respective folders?

    12              MR. MUELLER:     It's in here, but it's a bit of an

    13    overinclusive set because we just didn't have time to

    14    collate it for those two particular Plaintiffs' exhibits.

    15              Long way to say, Your Honor, this big box I have

    16    in front of me includes all of the code for those two

    17    folders plus a bit more.

    18              THE COURT:     How long will it take to fully collate

    19    it and separate it into PX-119 and 120?           There's lots of

    20    lawyers here.     Somebody can be doing that while we move

    21    forward with the bench trial, unless it's going to take an

    22    inordinate amount of time.

    23              So, based on your representations, I told the jury

    24    15 minutes, and that was more than 15 minutes ago.

    25              MR. MUELLER:     No, it was, Your Honor, and I didn't
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 10 of 31 PageID #: 40325
                                                                               1074



      1   appreciate exactly what this was.          We'll go as fast as we

      2   possibly can, and we'll do it --

      3             THE COURT:     Is there somebody knowledgeable here

      4   who can give me some kind of a reliable estimate on the

      5   amount of time that will take?

      6             MR. MUELLER:     Give me one second, Your Honor,

      7   please.

      8             Our best estimate, Your Honor, is about a half

      9   hour.

     10             THE COURT:     Mr. Sheasby, does Plaintiff object to

     11   this being sent in to the jury in its current form?

     12             MR. SHEASBY:     It does, Your Honor.

     13             THE COURT:     Do you want to offer a helping hand in

     14   getting this done so that it's ready to go?

     15             MR. SHEASBY:     We can, Your Honor, although I think

     16   it's probably -- it's faster if one person does it.              But we

     17   do have someone -- we do have someone who can assist, as

     18   well.

     19             THE COURT:     Well, I don't want to spend a half an

     20   hour and then somebody comes up and tells me the way they

     21   did it is not the way we would have done it and it's not

     22   right.

     23             So let's take a representative from Defendant as

     24   the lead, with a representative from Plaintiff to look over

     25   their shoulder and make sure that there's not a dispute
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 11 of 31 PageID #: 40326
                                                                               1075



      1   when we get to the end.       And let's go as fast as we can and

      2   get that fully collated so I can send it in to the jury,

      3   all right?

      4             MR. MUELLER:     Will do, Your Honor.       Thank you,

      5   Your Honor.

      6             MR. SHEASBY:     Thank you, Your Honor.

      7             THE COURT:     All right.     This relates to the jury

      8   portion of the trial.

      9             (Recess.)

     10             (Jury out.)

     11             THE COURT:     And I'll ask Mr. Mueller to give me an

     12   update on these outstanding exhibits the jury has asked

     13   for.

     14             MR. MUELLER:     Excuse me.     Thank you, Your Honor.

     15             Two things.     So our folks have been continuing to

     16   compile these two exhibits, but I understand from

     17   Mr. Pollinger that the Court -- maybe you can come up here,

     18   as well, Mr. Pollinger.

     19             MR. POLLINGER:      Your Honor, my understanding is

     20   that Plaintiffs filed with the Court PX-119 and 120, and I

     21   believe it's right there at the -- at the bench in a box.

     22   I don't know that for certain, but my understanding is that

     23   we filed the exhibits with the Court.

     24             THE COURT:     All right.     I'm going to ask you to

     25   consult with Ms. Lockhart off the record.           She would
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 12 of 31 PageID #: 40327
                                                                               1076



      1   certainly know or can find out if that's the case.              That

      2   can short-circuit the process.

      3             Let's go off the record.

      4             (Off-the-record discussion.)

      5             THE COURT:     Let's go back on the record.

      6             The Court stands in recess.

      7             (Recess.)

      8             COURT SECURITY OFFICER:        All rise.

      9             THE COURT:     Be seated, please.

     10             All right.     We're back on the record with regard

     11   to the jury trial.

     12             What is the status of the PX-119 and 120?

     13             MR. MUELLER:     So, Your Honor.      The PX-119 and 120

     14   versions that we were given from this box are excerpts.

     15   They're actually labeled 119A, B, C, and so on.             And the

     16   same with 120A, B, C, and so on.

     17             We just did a cross-check against the actual

     18   PX-119 and PX-120 with Plaintiffs' counsel present.

     19   They're definitely not the full PX-119 and 120.             Our folks

     20   are continuing to compile the full versions of that and

     21   should finish hopefully quite soon.

     22             We object to just sending the jury back these

     23   excerpts from those two documents.          The representation has

     24   been made that these were based on testimony -- and I don't

     25   dispute -- I have no reason to dispute that there was
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 13 of 31 PageID #: 40328
                                                                               1077



      1   testimony about some of these excerpts, but I can't now

      2   agree to just send back certain fragments of the code when

      3   the actual exhibit is -- is 119 and 120, not ABCDEFG.              We

      4   think the jury should get what they asked for.             They asked

      5   for PX-119 and 120, and we'll have that shortly.

      6              THE COURT:     Well, "shortly" is a relative term,

      7   Mr. -- Mr. Mueller.       I told them an hour ago it would be 15

      8   minutes.    I do not want a disgruntled jury on my hands.

      9              MR. MUELLER:     I understand.

     10              THE COURT:     So when you say "shortly," I need to

     11   know more than that.       Are we talking about two or three

     12   minutes?    Are we talking about 30 minutes?          Are we talking

     13   about an hour?     What are we talking about?

     14              MR. MUELLER:     I think we are talking about less

     15   than 30 minutes, not two or three minutes, Your Honor, but

     16   less than 30 minutes.       They're, as I understand it --

     17   about wrapped up one of these and are working on the other.

     18              Again, I have to say these are Plaintiffs'

     19   exhibits.    I did not expect to do this today, and it's

     20   taking a little bit longer than --

     21              THE COURT:     I understand.     Everything is taking

     22   longer today than anybody anticipated.

     23              MR. SHEASBY:     Your Honor, may I be heard?

     24              THE COURT:     You may be heard, Mr. Sheasby.

     25              MR. SHEASBY:     There was long printouts of source
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 14 of 31 PageID #: 40329
                                                                               1078



      1   code that is going to do nothing but confuse the jury.              The

      2   jury is obviously asking about the source code that it was

      3   shown.   This is the entirety of the source code that the

      4   jury was shown.

      5             And so having a box of random paper that the jury

      6   was never shown, was never explained to it, is not the

      7   evidence in -- in the record.         What's in the record is

      8   these excerpts.     And so I actually strongly disagree that

      9   dropping a box on them is an assistance to them.

     10             THE COURT:     Just a minute.     Sir, is there a reason

     11   why you're standing up in the middle of the courtroom?

     12   Please have a seat.

     13             ATTORNEY:    I'm sorry, Your Honor.

     14             THE COURT:     Mr. Mueller, based on what

     15   Mr. Sheasby's told me that these contain the totality of

     16   what the jury was shown during the jury trial, if the

     17   internal dividers of 119A, 119B, if they're all taken out

     18   and it's put under the heading of 119 and the same thing is

     19   done for PX-120, and if you agree with the representation

     20   that that's all of what was shown or it covers all or more

     21   than what was shown to the jury during the trial, do you

     22   still have an objection to sending that in that condition

     23   to the jury in response to their note?

     24             I understand the internal subdivisions may be

     25   confusing, but the jury is not going to know if PX-119 is
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 15 of 31 PageID #: 40330
                                                                               1079



      1   one-inch thick or one-foot thick.          And if it's true that

      2   those binders in front of you contain everything that the

      3   jury saw, I do not see how there can be a problem as long

      4   as the internal dividers are removed.

      5             MR. MUELLER:     Your Honor, I have no objection to

      6   that.   I would just like to double-check that there is

      7   nothing missing in terms of what was shown to the jury.

      8   Because I've just learned this within the last few minutes,

      9   that that was the basis for generating these sets.              But if

     10   we can do that and remove these dividers, I have no

     11   objection.

     12             THE COURT:     Mr. Sheasby, do you have somebody that

     13   can go with Mr. Mueller and accomplish that so that you and

     14   I can continue with the bench trial?

     15             MR. SHEASBY:     Yes, Your Honor.

     16             THE COURT:     All right.    Mr. Mueller, tag up with a

     17   representative from Plaintiffs and get that done.             And as

     18   soon as it's done, enter through the double doors with

     19   those folders in your hand, and I will know you are ready,

     20   okay?

     21             MR. MUELLER:     Thank you, Your Honor.

     22             THE COURT:     Thank you.    Let's go back on the

     23   record with regard to the bench trial.

     24             (Recess.)

     25             (Jury out.)
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 16 of 31 PageID #: 40331
                                                                               1080



      1             THE COURT:     Mr. Mueller and Mr. Pollinger have

      2   entered the courtroom.       Do we have PX-119 and 120 in a

      3   proper form to send to the jury.

      4             MR. MUELLER:     We think so, Your Honor.        So here's

      5   what we have.     We didn't have time to cross-check all of

      6   the different pages against the transcripts.

      7             What we have is the following:          For each of these

      8   two exhibits, we have the excerpts with the Manila folders

      9   pulled out, as Your Honor suggested.          It's labeled

     10   Excerpts -- PTX-119 Excerpts.         We completed the full

     11   compilation while we were out there.          So we have another

     12   version that says "Full."

     13             And the same for the 120.        We have the Excerpt

     14   version and the Full set.        Because we can't cross-check all

     15   the excerpts right now, we'd ask that the jury be given

     16   both, but they are labeled "Excerpts" and "Full."             And we

     17   have no objection to Your Honor telling the jury that the

     18   parties think the Excerpts were referred to, but if they

     19   wanted the Full set, they'd have those, too.

     20             THE COURT:     Is what's -- is what's in the folder

     21   marked "Excerpts" also in the folder marked "Full"?

     22             MR. MUELLER:     Correct.    Correct.

     23             THE COURT:     What's Plaintiffs' position?

     24             MR. SHEASBY:     We have no idea what they label as

     25   "Full" is full.     All we know is what we checked, which is
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 17 of 31 PageID #: 40332
                                                                               1081



      1   our excerpts.

      2             So I think we had an agreement that excerpts would

      3   go back with the Manila folders removed.           And I think we

      4   should just stick with that agreement.

      5             MR. MUELLER:     Your Honor, I'll just say this:

      6   Counsel for Plaintiff was with us in the room as we were

      7   finishing this process.       We're doing the best we can.         We

      8   don't have a chance to check the excerpts that we've been

      9   told are excerpts.

     10             I think under the circumstances, the best solution

     11   is to give the jury their excerpts -- their labeled

     12   "Excerpts," and they also have a fuller version, too.

     13             THE COURT:     Are both of you satisfied that the

     14   folder labeled "Excerpts" are and contain the portions of

     15   the source code that were shown to the jury during the jury

     16   trial?

     17             MR. SHEASBY:     Plaintiffs, yes.

     18             MR. MUELLER:     I can't attest to that, Your Honor.

     19   We have not had an opportunity to check that, and that's

     20   why I'm asking for the full versions.           If we had time, we

     21   could go through and check them against the transcript, but

     22   we -- we don't have time.

     23             THE COURT:     Well, there's been an inordinate

     24   amount of time taken for something that you told me I

     25   should tell the jury would be there in 15 minutes about two
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 18 of 31 PageID #: 40333
                                                                               1082



      1   hours ago.

      2             So, you know, we can debate all day about how much

      3   time we have and who's done what they should have done in a

      4   timely fashion, but nonetheless, we are where we are.

      5             Mr. Sheasby, what's your objection if the folders

      6   marked "Full" do, in fact, contain the full code for these

      7   exhibits?    What's your objection to sending that in with

      8   the folders marked "Excerpts"?

      9             MR. SHEASBY:     As long as it's -- I would only

     10   request that it say, Excerpts Used in Court, so that they

     11   understand that it's not some derogation version of it.

     12   But with that clarification, I have no problem.             We just

     13   need to get this to the -- to the jury.

     14             THE COURT:     Yes, we do.

     15             MR. SHEASBY:     Yes.

     16             THE COURT:     Now, Mr. Mueller, you're holding these

     17   Excerpt folders in your hand.         Show me how they're marked,

     18   or approach and hand them to the courtroom deputy.

     19             MR. MUELLER:     Sure.

     20             THE COURT:     Do either Plaintiff -- these are

     21   marked on the outside of the folder as PX-119, parentheses,

     22   Excerpts, close parentheses, and the same for PX-120.

     23             Does either party have an objection to me adding

     24   to this labelling on the outside of these two particular

     25   folders below the words "Excerpts," "as used during trial"?
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 19 of 31 PageID #: 40334
                                                                               1083



      1              MR. MUELLER:     I -- Your Honor, I can't confirm

      2   that.   I can't -- there's a lot of source code in these

      3   folders, and it would take us hours and hours and hours to

      4   confirm what was actually used in court.

      5              THE COURT:     Well, here's the problem, the first

      6   question they're going to have is, excerpts from what?              I

      7   mean, excerpts doesn't mean anything in this particular

      8   context.

      9              MR. MUELLER:     I'm fine, Your Honor, if it says

     10   "excerpts that may have been used in court," but I can't

     11   say they definitely were.

     12              MR. SHEASBY:     You could say, "excerpts that

     13   Plaintiffs used in court."

     14              MR. MUELLER:     I -- I would object to that.

     15              MR. SHEASBY:     "Excerpts that Plaintiffs believed

     16   were used in court."

     17              MR. MUELLER:     I would object to that.       I think

     18   "excerpts that may have been used in court" would work.

     19              THE COURT:     All right.   I'm going to mark the two

     20   folders that contain the excerpts as "excerpts that may

     21   have been used in court," and I will send those two folders

     22   with the full sets or the folders marked "full set" of

     23   these two exhibits in to the jury.

     24              Does Plaintiff have any objection?

     25              MR. SHEASBY:     No, Your Honor.
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 20 of 31 PageID #: 40335
                                                                               1084



      1             THE COURT:     Defendant?

      2             MR. MUELLER:     No, Your Honor.

      3             THE COURT:     All right.    The note I will send

      4   accompanying it says:       Members of the jury, in response to

      5   your note, attached are the following requested exhibits,

      6   PX-119 and PX-120.

      7             I've just handed all of that to the courtroom --

      8   excuse me, the Court Security Officer, and he will deliver

      9   the same to the jury.

     10             MR. MUELLER:     Thank you, Your Honor.

     11             (Recess.)

     12             (Jury out.)

     13             THE COURT:     With regard to the jury -- with regard

     14   to the jury trial, counsel, I received a second note from

     15   the jury.    And I will read it to you.

     16             I messed up the verdict form.         May I have another

     17   one, please?     Signed by Mr. Young as jury foreperson and

     18   dated with today's date.

     19             And I'll hand the note to the courtroom deputy.

     20             I happen to have a duplicate clean copy of the

     21   verdict form that was sent back to the jury when they

     22   retired to deliberate, here with me at the bench.

     23             Does either side have any objection to me sending

     24   this back with the Court Security Officer to the jury in

     25   response to that note?
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 21 of 31 PageID #: 40336
                                                                               1085



      1             MR. SHEASBY:     Nothing from Plaintiffs.

      2             MR. MUELLER:     No objection.

      3             THE COURT:     I'll hand that to the Court Security

      4   Officer and instruct him to take it to the jury.

      5             Now, we'll transition back, once again, to the

      6   bench trial, and I'll let Mr. Selwyn continue with his

      7   direct examination.

      8             (Recess.)

      9             (Jury out.)

     10             COURT SECURITY OFFICER:        All rise.

     11             THE COURT:     Be seated, please.

     12             All right.     Counsel, with regard to the jury

     13   trial, I've received the following note from the jury, and

     14   I'll mark it for identification as No. 3 in the upper

     15   right-hand corner.      And after I've read it into the record,

     16   I'll hand it to the courtroom deputy.

     17             We have reached a verdict and are in agreement,

     18   signed by Mr. Young as the apparent foreperson of the jury,

     19   and dated with today's date.

     20             The jury having indicated that they've reached a

     21   verdict, it's my intention to bring the jury in and receive

     22   the verdict from them.

     23             I want to remind everyone here that I don't -- no

     24   matter what the result is, I don't expect any outburst or

     25   expressions or anything other than respectful quietness as
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 22 of 31 PageID #: 40337
                                                                               1086



      1   I go through the process of receiving the verdict and then

      2   polling the jury.

      3             Is there anything from either Plaintiff or

      4   Defendant regarding the jury trial that I should hear

      5   before I bring in the jury and receive their verdict?

      6             MR. SHEASBY:     Nothing from Plaintiffs.

      7             MR. MUELLER:     No, Your Honor.

      8             THE COURT:     All right.    Mr. Elliott, would you

      9   bring in the jury, please?

     10             COURT SECURITY OFFICER:        All rise.

     11             (Jury in.)

     12             THE COURT:     Please be seated.

     13             Mr. Young, it's my assumption that you are the

     14   foreperson of the jury; is that correct?

     15             THE FOREPERSON:      Yes, Your Honor.

     16             THE COURT:     Has the jury reached a verdict?

     17             THE FOREPERSON:      It has, Your Honor.

     18             THE COURT:     All right.    Would you hand the

     19   completed verdict form to the Court Security Officer, who

     20   will then bring it to me?

     21             Ladies and gentlemen, I'm going to announce the

     22   verdict at this time.       I'd like each member of the jury to

     23   listen very carefully, because after I've -- after I've

     24   done that, I'm going to ask each of you if this is your

     25   verdict so that we can confirm it is the unanimous verdict
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 23 of 31 PageID #: 40338
                                                                               1087



      1   of all eight members of the jury.

      2             Turning to the verdict form and beginning on

      3   Page 4 of the verdict form where Question 1 is found:

      4             Question 1:     Did Optis prove by a preponderance of

      5   the evidence that Apple infringed any of the asserted

      6   claims?

      7             The jury's answer is:       Yes.

      8             Turning to Question 2.

      9             Did Apple prove by clear and convincing evidence

     10   that any of the following asserted claims are invalid?

     11             The answer to each of the questions posed for each

     12   of the claims of the patents-in-suit is:           No.

     13             Claim 6 of the '332 patent is no; Claim 7 of that

     14   patent is no; Claims 1, 14, and 27 of the '284 patent, the

     15   answer is no; Claims 1 and 10 of the '557 patent, the

     16   answer is no; Claim 6 of the '774 patent, the answer is no;

     17   and Claim 8 of the '833 patent, the answer is no.

     18             Turning then to Question 3 on the verdict form.

     19             Did Optis prove by a preponderance of the evidence

     20   that Apple willfully infringed any of the asserted claims

     21   that you found were infringed?

     22             The jury's answer is:       Yes.

     23             Turning then to Question 4a.         What sum of money,

     24   if any, paid now in cash has Optis proven by a

     25   preponderance of the evidence would compensate Optis for
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 24 of 31 PageID #: 40339
                                                                               1088



      1   its damages resulting from infringement through the date of

      2   trial?

      3             The jury's answer in U.S. dollars is:

      4   506,200,000.     506,200,000.

      5             Turning then to Question 4, which is -- 4b, which

      6   is the last question in the verdict form.

      7             Is the total amount found -- you found in Question

      8   4a, a lump sum for past and future sales or a royalty for

      9   past sales only?

     10             And the jury's answer is:        Royalty for past sales.

     11             Turning to the last page of the verdict form, I

     12   find that it is dated with today's date, August the 11th,

     13   2020, and it is executed by Mr. Young as foreperson of the

     14   jury.

     15             Ladies and gentlemen, let me now poll you to make

     16   sure that the verdict I've just announced reflects the

     17   unanimous agreement of all eight members of the jury.

     18             If this is your verdict as I have read it, would

     19   you please stand?

     20             (Jury polled.)

     21             THE COURT:     Thank you.    Please be seated.

     22             Let the record reflect that all eight members of

     23   the jury immediately rose and stood in response to the

     24   question from the Court to poll the jury.

     25             This confirms that this is the unanimous verdict
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 25 of 31 PageID #: 40340
                                                                               1089



      1   of all eight members of the jury.          The Court accepts the

      2   jury's verdict.

      3             I will hand the verdict to the courtroom deputy to

      4   be filed among the papers in this case.

      5             Ladies and gentlemen, this now completes the trial

      6   of this case.     From the very beginning, I've instructed you

      7   about not discussing this with anyone, including

      8   yourselves, until you retire to deliberate.            I'm releasing

      9   you from those instructions.        I'm releasing you from all

     10   the instructions I've given you, and I am discharging you

     11   as jurors in this case.

     12             That means, ladies and gentlemen, you are free to

     13   talk about your service with anybody that you choose to for

     14   as long as you might like to.

     15             By the same token, you're not obligated to talk to

     16   anybody about your service in this case.           And if you choose

     17   not to discuss it with anyone, that is perfectly fine.              It

     18   is 100 percent up to you at this point.

     19             Now, I need to advise you that the long-standing

     20   practice in this district, and it was this way when I got

     21   here out of law school in 1981 -- it's a long time ago --

     22   was that the lawyers could not initiate a conversation with

     23   the jury about the outcome of the case or anything related

     24   to the trial.     The members of the jury had to initiate the

     25   conservation with the lawyers, and that's consistent with
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 26 of 31 PageID #: 40341
                                                                               1090



      1   what I just told you.       It's your decision and your decision

      2   alone.

      3              The practical effect of that is, given the way

      4   that this courthouse is laid out, the lawyers almost

      5   always -- and I did it many times when I was in practice,

      6   will position themselves at the bottom of the front steps

      7   so that when you leave the building, you have to walk by

      8   them.    They're hoping that you will stop and want to talk

      9   to them.    They will not initiate a conversation with you.

     10              If you want to have a conversation with them, I'm

     11   confident they'll make themselves available to you, and

     12   they'll be happy to talk as long as you want to talk.

     13              If you don't want to have a discussion, just smile

     14   and walk on by.     It is 100 percent up to you.

     15              Now, in a minute, I'm going to hand out to each of

     16   you an envelope from the Court.         It contains in it a

     17   certificate acknowledging your service as jurors in this

     18   case with the Court's seal and my signature on it.

     19              It also contains a personal letter of thanks from

     20   me to each of you for the service that you've rendered to

     21   our nation as a part of the jury in this case.

     22              I'm going to paper-clip to that envelope with

     23   those two things in it a copy of two different cell phone

     24   numbers, one for the Plaintiffs' side of the case and one

     25   for the Defendant's side of the case.
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 27 of 31 PageID #: 40342
                                                                               1091



      1             And those are there in case at a later date you

      2   want to talk to one of these lawyers about the case, you'll

      3   have their direct cell phone number.

      4             If you want to talk to the Plaintiffs' side,

      5   Mr. Sheasby's phone number is on here.           If you want to talk

      6   to the Defendant's side, Mr. Mueller's phone number is on

      7   here.

      8             You're welcome to call either of them at any time,

      9   and they'd be happy to take your phone call.            But, again,

     10   it's up to you.     You'll have to initiate it.

     11             Also, ladies and gentlemen, I want you to

     12   understand that it's generally been my practice -- as a

     13   matter of fact, this is the first time I've received a

     14   verdict from a jury and I have not done this -- it's always

     15   been my practice, since I've been on the bench, when I

     16   accepted a verdict from a jury at the end of a jury trial,

     17   to ask the jury to meet me in the jury room after I

     18   discharged you and after we recessed.           And it's been my

     19   practice to come into the jury room so that I could look

     20   each one of you in the eye and shake your hand and tell you

     21   face-to-face how much I appreciate the service that you've

     22   rendered to the Court and to our nation by serving as

     23   jurors.

     24             For reasons that you well-know, with the current

     25   public health situation, I'm not going to ask you to let me
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 28 of 31 PageID #: 40343
                                                                               1092



      1   come in and shake your hand and look at you face-to-face.

      2   We've worked hard to keep everybody appropriately spaced

      3   and to provide as many safeguards with regard to the common

      4   public health challenges that we're facing as we could.

      5             So what I'm going to do is I'm going to ask the

      6   Court Security Officer to hand you these certificates and

      7   letters of appreciation that I've prepared, and let me just

      8   tell you as a group that, in my opinion, you have rendered

      9   very real and important public service as American

     10   citizens.    You have done something that is significant.

     11   You made an individual sacrifice in each of your lives to

     12   do it.   And it is worthy of recognition, and it's worthy of

     13   a public expression of appreciation.

     14             Our nation was founded on a judicial system that

     15   involves the right to trial by jury.          I talked to you at

     16   the beginning of this whole process about in ancient times

     17   when other civilizations began the process of selecting

     18   from among their citizens juries to settle disputes.

     19             In a very real sense, ladies and gentlemen, we're

     20   the last country in the -- in the world that uses the civil

     21   jury system like we do.       Very, very few others do.         You

     22   can't be a citizen of any other country on this planet and

     23   have the breadth of the rights you have as a citizen to

     24   have your disputes resolved through a civil jury trial as

     25   you can if you're an American.
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 29 of 31 PageID #: 40344
                                                                               1093



      1             We -- we pride ourselves on that.          We are proud of

      2   our system, but we all recognize our system only works as

      3   long as our citizens are willing to do what you've done,

      4   and that's set aside your own personal responsibilities and

      5   your personal desires and to make a very real and important

      6   sacrifice for the public good.         And that's what you've

      7   done.

      8             And it is in all respects worthy of public

      9   recognition and thanks.       And though I'm not going to shake

     10   each hand, I want you to know, as if I could, how much I

     11   personally appreciate your service as jurors in this case.

     12             I've watched you throughout this trial.           You have

     13   focused on the evidence.        You have listened to the

     14   witnesses.    You have taken copious notes.         You have paid

     15   very close attention, you've followed all my instructions,

     16   and I could not have asked for a more focused and

     17   cooperative and well-functioning jury as the eight of you.

     18             Thank you very much, ladies and gentlemen.            Thank

     19   you for your service to our country.

     20             With that, I'm going to ask our Court Security

     21   Officer to hand these out.

     22             This is for Mr. Young, if you'll take that to him

     23   and come back.

     24             This is for Mr. Blum.

     25             Ms. Alexander.
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 30 of 31 PageID #: 40345
                                                                               1094



      1             Thank you, Mr. Young.

      2             Thank you, Ms. Blum.

      3             Thank you, Ms. Alexander.

      4             This is for Ms. Deornellis.         Thank you,

      5   Ms. Deornellis.

      6             For Ms. McKnight.      Thank you, Ms. McKnight.

      7             Mr. Williams.     Thank you, Mr. Williams.

      8             Ms. Feltner.     Thank you, Ms. Feltner.

      9             Ms. Scott.     Thank you, Ms. Scott.

     10             Now, I don't expect that I'll ever have the

     11   privilege of being in any of your homes, but if I am, I'm

     12   going to look and see if that certificate is framed and on

     13   the wall.

     14             I can't thank you enough, ladies and gentlemen.

     15   I'm not going to keep you any longer.           If you need anything

     16   for your place of employment or you have any questions

     17   about anything related to your jury service, I'll refer you

     18   to Ms. Clendening in the clerk's office.           She'll be more

     19   than happy to help you with anything you need.

     20             I trust you left your juror notebooks in the jury

     21   room.   We will shred every sheet of paper in there.             There

     22   will be no record of that kept or -- or subject to anybody

     23   seeing it.    It will be completely confidential.           That will

     24   all be taken care of as soon as you leave.

     25             Again, let me thank you from the Court, from the
Case 2:19-cv-00066-JRG Document 500 Filed 08/12/20 Page 31 of 31 PageID #: 40346
                                                                               1095



      1   Court staff, from the parties, and the lawyers, and

      2   everybody involved in this very important trial, for your

      3   service in this case.

      4              Ladies and gentlemen of the jury, you're now

      5   excused.

      6              COURT SECURITY OFFICER:       All rise.

      7              (Jury out.)

      8              (Jury Trial Adjourned.)

      9

     10

     11                            CERTIFICATION

     12

     13              I HEREBY CERTIFY that the foregoing is a true and

     14   correct transcript from the stenographic notes of the

     15   proceedings in the above-entitled matter to the best of my

     16   ability.

     17

     18

     19    /S/ Shelly Holmes                              8/11/2020
          SHELLY HOLMES, CSR, TCRR                        Date
     20   OFFICIAL REPORTER
          State of Texas No.: 7804
     21   Expiration Date: 12/31/20

     22

     23

     24

     25
